EXAMINER'S AMENDMENT
Claims 1, 3-7, 11-14, 16-20, and 23 are allowed.

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Kevin Goodman on December 16, 2021.
The application has been amended as follows:

In the claims:
Cancel claims 21 and 22.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN P KERNS whose telephone number is (571)272-1178. The examiner can normally be reached Monday-Friday 8am-430pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on (571)272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/KEVIN P KERNS/
Primary Examiner, Art Unit 1735                                                                                                                                                                                             December 16, 2021